Citation Nr: 1139673	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 9, 1966 to July 18, 1968.  He was the recipient of the Purple Heart Medal.  The Veteran died in May 2003.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the appellant's claim was subsequently transferred to the RO in Detroit, Michigan.

In July 2011, the appellant testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Prior to consideration of the appellant's claim of entitlement to service connection for the cause of the Veteran's death on the merits, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide her claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran died in May 2003. The death certificate reflects that the immediate cause of death was gunshot wound of head.  The appellant and others have credibly testified that the Veteran took his own life.  No other contributing or significant conditions were listed.  At the time of the Veteran's death, he was service-connected for a gunshot wound (GSW) left shoulder with fracture of scapular muscle groups II, III, IV, and V; a GSW left minor biceps muscle group V; and a GSW muscle group XXI.  The appellant asserts three theories upon which she believes service connection for the cause of the Veteran's death should be granted.  First, the appellant contends that the Veteran incurred posttraumatic stress disorder (PTSD) as a result of his combat service in Vietnam, which, in turn, caused him to take his life.  Second, the appellant contends that the Veteran experienced severe pain as a result of his service-connected combat injuries, which caused him to take his life.  Third, the appellant contends that the Veteran developed severely painful peripheral neuropathy of the feet as a result of exposure to herbicides in Vietnam, which caused him to take his life.  Based on those three theories, individually or in combination, the appellant claims that service connection for the cause of the Veteran's death is warranted.

The Board finds that a remand is necessary in order to obtain outstanding treatment records as well as a medical opinion.  With respect to the former, the Board observes that the appellant testified at her July 2011 Board hearing that the Veteran told her that he received treatment by a psychiatrist in service from September 1967 through February 1968 following his GSW to the left shoulder and biceps during in Vietnam.  Id. at pp. 2-3.  The Veteran's claims file includes a telegram from the United States Navy to the Veteran's father, dated September 1967, which recounts the Veteran's GSW to his left shoulder and arm and states that the Veteran was being treated at "Naval Hospital, Great Lakes Illinois 60088, Ward 3-8."  Therefore, on remand, all records of the Veteran's psychiatric treatment in service at the Great Lakes Naval Hospital should be obtained.  The current mailing address is Naval Station Great Lakes, 2601E Paul Jones Street, Great Lakes, Illinois, 60088.

Regarding the latter, the Board finds that a remand is necessary to obtain a VA medical opinion.  With respect to PTSD, the appellant asserted at her Board hearing that she observed multiple symptoms of PTSD after the Veteran's return from Vietnam, including avoidance of and withdrawal from his family (pp. 8, 10-11), quitting jobs abruptly due to confrontations with his superiors (pp. 11-12), obsessive and compulsive organizing (pp. 14, 21-22), nightmares (p. 21), flashbacks (p. 22), and avoidance of references to war (p. 23).  Additionally, the appellant noted that the Veteran's withdrawal symptoms worsened after a fellow Veteran with whom he had served reinitiated contact with him in 2002 (pp. 25-26).  The appellant also wrote to VA in September 2010 that the Veteran manifested many of the classic symptoms associated with PTSD, including chronic sleeplessness, occupational impairment, extreme moodiness, remaining silent to his wife for up to two months at a time, difficulty with social situations, disorientation, unprompted irritability, flashbacks, occasional nonsensical verbal communication, obsessive behavior, sitting only with his back to a wall, obsessive organization, and discussion of thoughts of harming himself.  The appellant further elaborated on the Veteran's manifestations of PTSD in an April 2008 letter.  Additionally, the appellant's social worker wrote in a March 2008 letter that she had provided the appellant with individual outpatient psychotherapy from July 1999 through October 1999, at which time the appellant had "described her own distress, but also gave descriptions of her husband's mood and behavior problems.  She reported on frequent occasions her concern about him experiencing a worsening depression.  She reported that he would isolate himself from her and the family, was often unresponsive to her attempts to communicate with him, and that he withdrew more and more from his previous activities....It appears that her husband was suffering from a mood disorder that ended his life."

The record contains additional lay statements from others who observed the Veteran showing psychiatric symptoms.  In July 2011, an attorney and public official who befriended the Veteran after his service wrote that, while celebrating New Year's Eve with their families on a beach, someone from another group set off fireworks at night and the Veteran "who had been sitting calmly beside me leaped off of his seat, as the firework whistle sounded in the quiet darkened sky and leaped [putting] his face to the ground [and] his hands over the back of his neck screaming: 'INCOMING'.  I and the others of the group were shocked by his response.  When the firework ended only then did [the Veteran] get up off the beach and as he turned toward me to go back to his seat, I could see by the fire light that his face was ashen and that he was visibly shaken.  When he returned to his seat, I asked him what was the matter.  At that point I was unaware of his service in Vietnam.  He said these words to me which I have never forgotten: 'bad Nam memories that won't go away.'  Over the years I could see-or feel maybe a better word-that he was still haunted by those memories.  Any time in conversation when there would be mention of Vietnam in ear shot (never by him) [the Veteran] would become silent and you could see the pain on his face.  His progressive debilitation based on my observation and that of my wife-a nurse and licensed social worker-was that Vietnam haunted him through out his life and drove him to end it prematurely."

Similarly, one of the Veteran's daughters wrote that "he withdrew and gave us the 'silent treatment' when things got too stressful or overwhelming for him.  We usually never knew what set him off on these silent treatments."  She also wrote that the Veteran once avoided his family for months, which she attributed to her having talked back to him at the dinner table as a teenager.  She wrote that, "We began to corner him, in the kitchen, in the family room, if we were able to get the chance, begging him to stop acting like this, and talk to us.  He faced us with stony, cold eyes and sometimes responded, but most of the time, said nothing and walked away."

Moreover, the Veteran's brother, a fellow Vietnam Veteran, wrote in March 2008 that the decedent "held issues inside of him and didn't let anyone get near to him or his nightmares of the war.  When things got tough and life's issues got the best of him, he would not speak and would withdraw from the ones who loved him until he worked out what ever was bothering him.  That's what we experienced in the war zone....That carried over to our return home and what followed in life there after....I did try at one time to help [the Veteran] when he was going through one of his withdrawal periods.  I e-mailed him...and suggested to him to get help either from me or a professional.  The result was No reply....What [the Veteran] went through was a deep state of depression....Depression is a sickness which brings on all kinds of thoughts.  The worst thought is Suicide."

Furthermore, the fellow Veteran who reinitiated contact with the decedent in 2002-the year before he committed suicide-wrote in a February 2008 letter that "personally, I think [that the Veteran] would still be with us if we hadn't contacted him."  A printout of a February 2003 e-mail from him to the Veteran, inviting the Veteran to a reunion in May 2003, is also of record.

With respect to the Veteran's severe pain as a result of his service-connected combat injuries, the appellant wrote in her December 2007 claim that "I believe my late Husband's PTSD and severe pain he experienced as the result of his combat injuries caused his death."  The Veteran was in receipt of a 40 percent disability rating for his service-connected GSW of his left shoulder and arm, pursuant to a January 1969 rating decision.  The Veteran's service treatment records show that the GSW occurred in combat in Vietnam.

With respect to the Veteran's severe pain from his diagnosed sensory peripheral neuropathy of the feet, which the appellant alleges resulted from exposure to herbicides in Vietnam, the appellant wrote in a March 2010 letter that the Veteran "suffered from neuropathy and in particular to his feet.  Furthermore, the pain he experienced was quite intense....I believe the intense pain from this condition contributed to the taking of his life."  The Veteran's private physician, F.P.J., treated the Veteran for sensory peripheral neuropathy of his foot, toes, ankles, knees, and fingertips in May 2002 and July 2002; although he did not provide a full etiological opinion, the physician did conclude that "screening work for hereditary neuropathies, etc., was negative."  Furthermore, at her July 2011 Board hearing, the appellant testified that the Veteran "described the neuropathy as painful.  And as I believe it was [caused by] exposure to Agent Orange." (p. 32).

In this regard, the record reflects that the Veteran's cause of death was a gunshot wound to the head; multiple credible statements by the appellant and others indicate that the death was by suicide.  The appellant has asserted three theories of service connection, individually or in combination, for the cause of the Veteran's death: that the Veteran took his own life because of PTSD, which resulted from his service, including his combat experience in Vietnam; that the Veteran took his own life because of the severe pain that he experienced as a result of his service-connected combat injuries; and that the Veteran took his own life because of the severely painful peripheral neuropathy of the feet that he developed as a result of exposure to herbicides in Vietnam.  As such, an opinion is needed to determine whether the Veteran had PTSD or any other mental health disorder as a result of his service, including his verified combat service in Vietnam.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  If the Veteran is found to have had PTSD or any other mental health disorder as a result of his service, an opinion is needed to determine whether such contributed to his suicide by gunshot wound to the head.  Second, an opinion is needed to determine whether any of the Veteran's service-connected disabilities-namely, his GSW to the left shoulder and arm-caused or contributed to his death, or whether his cause of death was otherwise related to his military service.  Third, an opinion is needed to determine whether the Veteran's diagnosed sensory peripheral neuropathy of his foot, toes, ankles, knees, and fingertips was caused by his presumed exposure to herbicides during his service in Vietnam, and, if so, whether such contributed to his suicide by gunshot wound to the head.  Therefore, the Board finds that a remand is necessary to obtain such an opinion.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).  The Board observes that a January 2008 letter provided notice to the appellant on the second and third elements, but failed to inform her of the conditions for which the Veteran was service-connected at the time of his death, i.e., a GSW of left shoulder with fracture of scapular muscle groups II, III, IV, and V; a GSW of the left minor biceps muscle group V; and a GSW of muscle group XXI.  Additionally, she was not informed of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, on remand, the appellant should be provided with proper VCAA notice. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with proper VCAA notice  that includes (1) a statement of the conditions for which the Veteran was service-connected at the time of his death (a GSW of left shoulder with fracture of scapular muscle groups II, III, IV, and V; a GSW of the left minor biceps muscle group V; and a GSW of muscle group XXI) in accordance with Hupp, supra, and (2) notification of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

2.  Contact Naval Station Great Lakes, 2601E Paul Jones Street, Great Lakes, Illinois, 60088, and request all psychiatric and mental health treatment records pertaining to the Veteran dated from September 1967 to February 1968.  A contemporaneous record from the service department shows that the Veteran was treated at "Naval Hospital, Great Lakes Illinois 60088, Ward 3-8."

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate medical professional to obtain an opinion regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  After a full review of the claims file, the examiner should offer an opinion on the following:

(A)  At the time of his death, did the Veteran have PTSD or any other mental health disorder?  In answering this inquiry, the examiner should consider the lay statements of record detailing the Veteran's behavior. 

If so, is it at least as likely as not that the Veteran's PTSD or other mental health disorder resulted from his service, including his verified combat service in Vietnam?

For each diagnosed mental health disorder, including PTSD, that the examiner finds is at least as likely as not related to the Veteran's service, please offer an opinion on the following:

(i)  Was the Veteran's PTSD or other mental health disorder the principal cause of the Veteran's death?  That is, was the Veteran's PTSD or other mental health disorder, singularly or with some other condition, the immediate or underlying cause of death, or was it etiologically related thereto?

(ii)  Was the Veteran's PTSD or other mental health disorder a contributory cause of the Veteran's death?  That is, did the Veteran's PTSD or other mental health disorder contribute substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

(B)  Were the Veteran's GSW of the left shoulder and arm the principal cause of the Veteran's death?  That is, were the Veteran's GSW of the left shoulder and arm, singularly or with some other condition, the immediate or underlying cause of death, or was it etiologically related thereto?

(C)  Were the Veteran's GSW of the left shoulder and arm a contributory cause of the Veteran's death?  That is, did the Veteran's GSW of the left shoulder and arm contribute substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

(D)  Is it at least as likely as not that the Veteran's diagnosed sensory peripheral neuropathy of his foot, toes, ankles, knees, and fingertips resulted from his service, including his presumed exposure to herbicides in Vietnam?

If the examiner finds that the Veteran's diagnosed sensory peripheral neuropathy of his foot, toes, ankles, knees, and fingertips is at least as likely as not to have resulted from service, please offer an opinion on the following:

(i)  Was the Veteran's sensory peripheral neuropathy of his foot, toes, ankles, knees, and fingertips the principal cause of the Veteran's death?  That is, was the Veteran's sensory peripheral neuropathy of his foot, toes, ankles, knees, and fingertips, singularly or with some other condition, the immediate or underlying cause of death, or was it etiologically related thereto?

(ii)  Was the Veteran's sensory peripheral neuropathy of his foot, toes, ankles, knees, and fingertips a contributory cause of the Veteran's death?  That is, did the Veteran's sensory peripheral neuropathy of his foot, toes, ankles, knees, and fingertips contribute substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

(E)  Was the Veteran's cause of death otherwise related to his period of military service from March 9, 1966 to July 18, 1968?

In offering any opinion, the examiner must consider the evidence of record, to include lay statements and medical records.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

